Citation Nr: 0705917	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-43 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin




THE ISSUE

Whether a timely notice of disagreement was filed with 
respect to the denial of entitlement to attorney fees.  






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  The appellant in this matter is his attorney. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin, (hereinafter RO).  


FINDINGS OF FACT

1.  The appellant was notified by a letter dated August 7, 
2003, that he was not eligible for attorney fees. 

2.  A notice of disagreement was not received from the 
appellant within 60 days of the August 7, 2003, notification. 


CONCLUSION OF LAW

The appellant did not file a timely notice of disagreement 
with the denial of his request for attorney fees to which he 
was notified by letter dated August 7, 2003.  38 U.S.C.A. § 
7105A(a) (West 2002); 38 C.F.R. §§ 20.200, 20.501(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a simultaneously contested claim (such as the instant 
case), the first step in initiating appellate review is the 
submission of a notice of disagreement within 60 days from 
the date that the agency mails notice of the determination to 
the claimant. 38 U.S.C.A. § 7105A(a); 38 C.F.R. § 20.501(a).

The appellant was notified by a letter dated August 7, 2003, 
that he was not eligible for attorney fees.  A notice of 
disagreement was not received from the appellant within 60 
days of the August 7, 2003, notification.  

While the appellant in his February 2004 presentation 
contended that he did not receive the August 7, 2003, 
notification, this letter was sent to the appellant's last 
address of record, and was not returned as undeliverable.  
Moreover, the law presumes that the notice letters of the 
scheduled examinations were properly mailed and forwarded.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 Aff'd 347 (Fed. Cir. 1995) (the law presumes 
the regularity of the administrative process "in the absence 
of clear evidence to the contrary"); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992); Ashley v. Derwinski, 2 Vet. App. 
307, 308-9 (1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992).  See McCullough v. Principi, 15 Vet. App. 272 (2001) 
(appellant's assertion that she did not recall receiving 
notice from originating agency that she had 180 days to 
request waiver of recovery of overpayment of death pension 
was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (the appellant's statement 
that she did not receive the November 1990 statement of the 
case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is 
not the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption"); see also Clemmons v. 
West, 206 Aff'd 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefutable to 
overcome that presumption.")

In this case, there is nothing in the record to suggest that 
the appellant did not receive the August 7, 2003, 
notification.  As such, the Board must find that the 
appellant did not file a timely notice of disagreement, and 
the case must be dismissed for failure to perfect an appeal 
to the Board.  38 C.F.R. § 20.200 (2006).  

As a final point, the Board notes that in November 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002). 


ORDER

A timely notice of disagreement was not filed with respect to 
the denial of entitlement to attorney fees; the appeal is 
dismissed.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


